DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 3/26/2021 has been entered. Claims 1, 3-5, 7-9, 11-13 and 15 have been amended. Claims 1, 3-5, 7-9, 11-13 and 15 are still pending in this application, with claims 1, 5, 9 and 13 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 2018/0359681) in view of Diachina et al. (US 2011/0235558, hereinafter Diachina), and further in view of Gogic (US 2015/0289195). 

claim 1, Futaki discloses a method performed by a terminal in a communication system, the method comprising: receiving a system information block (SIB) including barring configurations, at least one access category among access categories corresponding to one of the barring configurations [Futaki discloses an example of application specific congestion control for data communication (ACDC) operation where the eNB transmits ACDC control information (i.e. barring configurations) to the UE, which can be incorporated into broadcast information (e.g. SIB information). The ACDC control information includes a plurality of categories and barring information per category (i.e. an access category corresponding to barring configuration (Futaki Figure 6, paragraph 0079)]; 
Identifying an access category of an access attempt among the access categories [Futaki discloses that a new information element may be defined to represent an ACDC category. This information element, along with initial service request (i.e. access attempt) and call type information can be used to know the category to which the access attempt belongs (indicating identifying an access category of an access attempt) (Futaki paragraph 0074)]; and
Determining whether to bar the access attempt based on the access category and a barring configuration corresponding to the access category [As mentioned above, Futaki discloses that the ACDC control information includes ACDC categories and barring information per category (Futaki paragraph 0079). The RRC layer of the UE controls whether to allow an access attempt for the service based on the barring information and corresponding to the particular category (Futaki paragraph 0090); indicating determining whether to bar the attempt based on the category and the barring configuration information related to the access category in the system information from the base station]. 
Futaki further discloses that the access categories for existing call types may indicate originating/terminating calls, emergency calls, or originating signaling (Futaki paragraph 0095).
Although Futaki discloses that the information such as initial service request, call type information (i.e. type of access attempt) and new information element can be used to identify an access category of an attempt (see above and Futaki paragraph 0074); Futaki does not expressly disclose wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki and Diachina to have the features of wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts. The suggestion/motivation would have been to provide a method for network access control in order to minimize congestion in the network (Diachina paragraphs 0005 and 0006). 
Futaki and Diachina do not expressly disclose wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.
However, in the same or similar field of invention, Gogic discloses a method for access control for a plurality of application categories (i.e. access category associated with an application) (Gogic paragraph 0007). Furthermore, access class barring controls for different types of access (e.g. emergency calls, mobile originating signaling, mobile originating data, etc.) may also be transmitted (see Gogic paragraphs 0051 and 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki, Diachina and Gogic to have the features of wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.. The suggestion/motivation would have been to provide improved systems and methods for application category level access control (Gogic paragraph 0005). 

claim 3, Futaki, Diachina and Gogic disclose the method of claim 1. Futaki, Diachina and Gogic further disclose wherein the SIB includes at least one of a barring configuration per public land mobile network (PLMN) or a common barring configuration [Futaki discloses that the barring information may include barring control information per PLMN (see Futaki Figure 3, paragraphs 0042 and 0054). The eNB may also transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information (Futaki paragraph 0054). The ACDC control information can be incorporated into broadcast information (e.g. SIB information) (Futaki paragraph 0079)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 4, Futaki, Diachina and Gogic disclose the method of claim 3. Futaki, Diachina and Gogic further disclose wherein the common barring configuration includes at least one of the barring configurations [Futaki discloses that the eNB may transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information); and the control information may include ACDC categories and barring information per ACDC category (see Futaki Figure 3 and paragraph 0054)]. In addition, the same motivation is used as the rejection of claim 3. 

Regarding claim 5, Futaki discloses a method performed by a base station in a communication system, the method comprising: determining system information block (SIB) including barring configurations, at least one access category among access categories corresponding to one of the barring configurations; and transmitting, to a terminal, the SIB [Futaki discloses an example of application specific congestion control for data communication (ACDC) operation where the eNB transmits ACDC control information (i.e. barring configurations) to the UE, which can be incorporated into broadcast information (e.g. SIB information). The ACDC control information includes a plurality of categories and barring information per category (i.e. an access category corresponding to barring configuration (Futaki Figure 6, paragraph 0079)],
Wherein an access category of an access attempt and a barring configuration corresponding to the access category are used to determine whether to bar the access attempt [Futaki discloses that the ACDC control information includes ACDC categories and barring information per category (Futaki 
Futaki further discloses that the access categories for existing call types may indicate originating/terminating calls, emergency calls, or originating signaling (Futaki paragraph 0095).
Although Futaki discloses that the information such as initial service request, call type information (i.e. type of access attempt) and new information element can be used to identify an access category of an attempt (see above and Futaki paragraph 0074); Futaki does not expressly disclose wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts.
However, in the same or similar field of invention, Diachina discloses an access control method where a device type is determined for an access attempt, and an access control mask from a set of masks may be selected based on the device type. Each control mask comprises a plurality of control bits indicating access classes for the device type allowed to access the network (see Diachina paragraph 0008 and 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki and Diachina to have the features of wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts. The suggestion/motivation would have been to provide a method for network access control in order to minimize congestion in the network (Diachina paragraphs 0005 and 0006). 
Futaki and Diachina do not expressly disclose wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.
However, in the same or similar field of invention, Gogic discloses a method for access control for a plurality of application categories (i.e. access category associated with an application) (Gogic paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki, Diachina and Gogic to have the features of wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.. The suggestion/motivation would have been to provide improved systems and methods for application category level access control (Gogic paragraph 0005).

Regarding claim 7, Futaki, Diachina and Gogic disclose the method of claim 5. Futaki, Diachina and Gogic further disclose wherein the SIB includes at least one of a barring configuration per public land mobile network (PLMN) or a common barring configuration [Futaki discloses that the barring information may include barring control information per PLMN (see Futaki Figure 3, paragraphs 0042 and 0054). The eNB may also transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information (Futaki paragraph 0054). The ACDC control information can be incorporated into broadcast information (e.g. SIB information) (Futaki paragraph 0079)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 8, Futaki, Diachina and Gogic disclose the method of claim 7. Futaki, Diachina and Gogic further disclose wherein the common barring configuration includes at least one of the barring configurations [Futaki discloses that the eNB may transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information); and the control information may include ACDC categories and barring information per ACDC category (see Futaki Figure 3 and paragraph 0054)]. In addition, the same motivation is used as the rejection of claim 7.

claim 9, Futaki discloses a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, via the transceiver, a system information block (SIB) including barring configurations, at least one access category among access categories corresponding to one of the barring configurations [Futaki discloses an example of application specific congestion control for data communication (ACDC) operation where the eNB transmits ACDC control information (i.e. barring configurations) to the UE, which can be incorporated into broadcast information (e.g. SIB information). The ACDC control information includes a plurality of categories and barring information per category (i.e. an access category corresponding to barring configuration (Futaki Figure 6, paragraph 0079). Futaki Figure 9 discloses a UE which includes a transceiver, processors and memory (Futaki Figure 9, paragraphs 0113-0120)],
Identify an access category of an access attempt among the access categories [Futaki discloses that a new information element may be defined to represent an ACDC category. This information element, along with initial service request (i.e. access attempt) and call type information can be used to know the category to which the access attempt belongs (indicating identifying an access category of an access attempt) (Futaki paragraph 0074)]; and
Determine whether to bar the access attempt based on the access category and a barring configuration corresponding to the access category [As mentioned above, Futaki discloses that the ACDC control information includes ACDC categories and barring information per category (Futaki paragraph 0079). The RRC layer of the UE controls whether to allow an access attempt for the service based on the barring information and corresponding to the particular category (Futaki paragraph 0090); indicating determining whether to bar the attempt based on the category and the barring configuration information related to the access category in the system information from the base station].
Futaki further discloses that the access categories for existing call types may indicate originating/terminating calls, emergency calls, or originating signaling (Futaki paragraph 0095).
Although Futaki discloses that the information such as initial service request, call type information (i.e. type of access attempt) and new information element can be used to identify an access category of an attempt (see above and Futaki paragraph 0074); Futaki does not expressly disclose wherein a plurality 
However, in the same or similar field of invention, Diachina discloses an access control method where a device type is determined for an access attempt, and an access control mask from a set of masks may be selected based on the device type. Each control mask comprises a plurality of control bits indicating access classes for the device type allowed to access the network (see Diachina paragraph 0008 and 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki and Diachina to have the features of wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts. The suggestion/motivation would have been to provide a method for network access control in order to minimize congestion in the network (Diachina paragraphs 0005 and 0006). 
Futaki and Diachina do not expressly disclose wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.
However, in the same or similar field of invention, Gogic discloses a method for access control for a plurality of application categories (i.e. access category associated with an application) (Gogic paragraph 0007). Furthermore, access class barring controls for different types of access (e.g. emergency calls, mobile originating signaling, mobile originating data, etc.) may also be transmitted (see Gogic paragraphs 0051 and 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki, Diachina and Gogic to have the features of wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.. The 

Regarding claim 11, Futaki, Diachina and Gogic disclose the terminal of claim 9. Futaki, Diachina and Gogic further disclose wherein the SIB includes at least one of a barring configuration per public land mobile network (PLMN) or a common barring configuration [Futaki discloses that the barring information may include barring control information per PLMN (see Futaki Figure 3, paragraphs 0042 and 0054). The eNB may also transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information (Futaki paragraph 0054). The ACDC control information can be incorporated into broadcast information (e.g. SIB information) (Futaki paragraph 0079)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 12, Futaki, Diachina and Gogic disclose the terminal of claim 11. Futaki, Diachina and Gogic further disclose wherein the common barring configuration includes at least one of the barring configurations [Futaki discloses that the eNB may transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information); and the control information may include ACDC categories and barring information per ACDC category (see Futaki Figure 3 and paragraph 0054)]. In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 13, Futaki discloses a base station in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: determine a system information block (SIB) including barring configurations, at least one access category among access categories corresponding to one of the barring configurations; and transmit, via the transceiver, the SIB to a terminal [Futaki discloses an example of application specific congestion control for data communication (ACDC) operation where the eNB transmits ACDC control information (i.e. barring configurations) to the UE, which can be incorporated into broadcast information (e.g. SIB information). The ACDC control information includes a plurality of categories and barring information per category (i.e. an access category corresponding to barring configuration (Futaki Figure 6, paragraph 0079). Futaki 
Wherein an access category of an access attempt and a barring configuration corresponding to the access category are used to determine whether to bar the access attempt [Futaki discloses that the ACDC control information includes ACDC categories and barring information per category (Futaki paragraph 0079). The RRC layer of the UE controls whether to allow an access attempt for the service based on the barring information and corresponding to the particular category (Futaki paragraph 0090); indicating determining whether to bar the attempt based on the category and the barring control information received in the system information from the base station].
Futaki further discloses that the access categories for existing call types may indicate originating/terminating calls, emergency calls, or originating signaling (Futaki paragraph 0095).
Although Futaki discloses that the information such as initial service request, call type information (i.e. type of access attempt) and new information element can be used to identify an access category of an attempt (see above and Futaki paragraph 0074); Futaki does not expressly disclose wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts.
However, in the same or similar field of invention, Diachina discloses an access control method where a device type is determined for an access attempt, and an access control mask from a set of masks may be selected based on the device type. Each control mask comprises a plurality of control bits indicating access classes for the device type allowed to access the network (see Diachina paragraph 0008 and 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki and Diachina to have the features of wherein a plurality of access attempts are categorized into one of the access categories based on a type of the terminal type and a type of the plurality of the access attempts. The suggestion/motivation would have been to provide a method for network access control in order to minimize congestion in the network (Diachina paragraphs 0005 and 0006). 

However, in the same or similar field of invention, Gogic discloses a method for access control for a plurality of application categories (i.e. access category associated with an application) (Gogic paragraph 0007). Furthermore, access class barring controls for different types of access (e.g. emergency calls, mobile originating signaling, mobile originating data, etc.) may also be transmitted (see Gogic paragraphs 0051 and 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Futaki, Diachina and Gogic to have the features of wherein the access categories include an access category associated with an application, an access category associated with an emergency call, at least one access category associated with mobile originating (MO) signaling, and at least one access category associated with MO data.. The suggestion/motivation would have been to provide improved systems and methods for application category level access control (Gogic paragraph 0005).

Regarding claim 15, Futaki, Diachina and Gogic disclose the base station of claim 13. Futaki, Diachina and Gogic further disclose wherein the SIB includes at least one of a barring configuration per public land mobile network (PLMN) or a common barring configuration [Futaki discloses that the barring information may include barring control information per PLMN (see Futaki Figure 3, paragraphs 0042 and 0054). The eNB may also transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information (Futaki paragraph 0054). The ACDC control information can be incorporated into broadcast information (e.g. SIB information) (Futaki paragraph 0079)]; and wherein the common barring configuration includes at least one of the barring configurations [Futaki discloses that the eNB may transmit the ACDC control information configured commonly for all the UEs (i.e. common barring information); and the control information may include ACDC categories and barring information per ACDC 


Response to Arguments

Applicant’s arguments filed on 3/26/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414